Citation Nr: 1819496	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-35 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to May 31, 2013, in excess of 10 percent from May 31, 2013 to November 23, 2015, and in excess of 40 percent beginning November 24, 2015 for residual lumbar strain with levoscoliosis.

2.  Entitlement to a rating in excess of 20 percent prior to September 24, 2016 and in excess of 10 percent beginning September 24, 2016 for degenerative disc disease of the cervical spine.

3.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the left shoulder.

4.  Entitlement to an initial compensable rating prior to December 10, 2015 and in excess of 10 percent beginning December 10, 2015 for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from February 1980 to June 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2013, December 2015, and August 2017 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The September 2013 rating decision decreased the rating for the Veteran's lumbar spine disability from 20 percent to 10 percent effective May 31, 2013.  A July 2016 rating decision awarded an increased 40 percent rating for the Veteran's lumbar spine disability effective November 24, 2015.  

The September 2013 rating decision also increased the Veteran's left shoulder disability rating to 20 percent effective February 27, 2012.  In addition, the decision awarded service connection for bilateral hearing loss with a noncompensable rating effective February 27, 2012.  A July 2016 rating decision awarded an increased 10 percent rating for bilateral hearing loss effective December 10, 2015. 
The December 2015 rating decision awarded an increased 20 percent rating for the Veteran's cervical spine disability effective June 30, 2015.  An October 2016 rating decision decreased the rating for the cervical spine disability to 10 percent effective September 24, 2016.

As the Veteran has not expressed satisfaction with these ratings and they are less than the maximum under the applicable criteria, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The August 2017 rating decision denied entitlement to a TDIU.

The Veteran testified before the Board at a hearing in January 2018.  A transcript of the hearing is of record. 

The Board notes that the RO issued a statement of the case in December 2017 denying a rating in excess of 30 percent for radiculopathy of the left upper extremity and in excess of 10 percent for degenerative arthritis of the right knee.  The Veteran has not filed a VA Form 9, Substantive Appeal on these issues; however, given that the RO issued the rating decision for these claims in August 2017, the appeal period has not expired.  Therefore, the Board will not further address these issues in this decision.

The issues before the Board are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the issues on appeal.

The Veteran filed his application for TDIU in July 2016 where he listed he last worked in June 2016.  The Veteran testified at the January 2018 Board hearing that he last worked in June 2016.  An August 2016 form from the Veteran's employer reflects that the last day the Veteran worked was June 18, 2016.  

In his July 2016 application for TDIU, the Veteran listed his service-connected disabilities of degenerative disc disease of the cervical spine, left shoulder degenerative arthritis, and his residual lumbar strain with levoscoliosis as the disabilities that prevent him from following any substantially gainful occupation.  The Veteran most recently underwent VA examinations for his lumbar spine and left shoulder disabilities in November 2015, which is prior to when the Veteran stopped working and filed his TDIU claim.  The Veteran most recently underwent a VA examination for his cervical spine disability in September 2016.  In regards to the functional impact of the Veteran's cervical spine disability, the September 2016 VA examiner stated that the Veteran's cervical spine condition would lead to difficulty driving due to limited range of motion.  In addition, the VA examiner stated that the Veteran's cervical spine condition would prevent him from performing tasks of repetitive heavy lifting and bending but would not limit him in performing sedentary job tasks.  However, this examiner was only requested to address the impact that the Veteran's cervical spine disability alone would have on the Veteran's ability to work.

A vocational rehabilitation counselor provided an opinion in November 2013 that the Veteran was unable to work as a crane operator due to his service-connected disabilities.  The counselor also opined that the Veteran's service-connected disabilities prevented him from maintaining employment in jobs that exceed light strength and require the ability to bend, lift, climb, and sit for long periods.  In addition, the counselor opined that the Veteran's service-connected disabilities place him at a disadvantage in competing for a full range of employment opportunities.  However, this opinion is from over two and one-half years prior to when the Veteran last worked.  Therefore, additional development is needed for the Veteran's TDIU claim to determine the current functional impairment caused by the Veteran's service-connected disabilities.   

As additional development is required to determine the functional impairment of the Veteran's service-connected disabilities as they relate to the Veteran's TDIU claim, the issues of an increased rating for cervical spine degenerative disc disease, degenerative arthritis of the left shoulder, hearing loss, and residuals of lumbar strain with levoscoliosis are inextricably intertwined with the TDIU claim since the additional development may show that the Veteran's service-connected disabilities currently before the Board have worsened.  Thus, the increased rating claims are remanded along with the claim for TDIU.

As is noted in the preceding paragraph, the Veteran's claim for an initial increased rating for bilateral hearing loss is currently before the Board.  Although the Veteran has not expressly stated that his hearing loss contributes to him being unable to follow any substantial gainful occupation, the Board concludes the Veteran's hearing loss claim is inextricably intertwined with the TDIU claim.  Therefore, the Board has included the hearing loss claim in this remand order.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from December 2017 onward. 

Contact the Veteran and afford him the opportunity to identify or submit any pertinent evidence in support of his claims, to include records of any private treatment.  Based on his response, attempt to procure copies of all records which have not been obtained from identified treatment sources.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination or examinations with an appropriate examiner or examiners to determine the severity of his service-connected disabilities and the functional impairment from them.  His electronic claims file must be made available to the examiner(s) for review in connection with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail.  

After completing all indicated tests and studies, the examiner is to respond to the following:

The examiner is requested to provide an opinion on the functional impairment caused by the Veteran's service-connected disabilities (radiculopathy of the left and right upper extremity, cervical spine degenerative disc disease, degenerative arthritis of the left shoulder, hearing loss, residual lumbar strain with levoscoliosis, right foot pes planus, right knee, post-surgical repair, with degenerative arthritis, left and right foot hallux valgus, residual of a left inguinal herniorrhaphy, left inguinal herniorrhaphy scar, and right knee scar) singularly and jointly, on his daily life.

In so doing, the examiner should take into consideration his level of education, special training, and previous work experience, as reflected by the evidence of record.  The examiner must not consider his age or any impairment caused by nonservice-connected disabilities.

The examiner should provide a complete rationale for any opinion(s) rendered.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



